Case 19-11292-KG Doc 347 Filed 07/24/19 Pagelof1

IN THE UNITED STATES BANKRUPTCY COURT
FOR THE DISTRICT OF DELAWARE

 

In re: } Chapter 11
INSYS THERAPEUTICS, INC., et al, Case No. 19-11292(KG)
Debtors. Jointly Administered
Re: D.1.134

 

ORDER DENYING MOTION SEEKING APPOINTMENT OF OFFICIAL
COMMITTEE OF PUBLIC ENTITIES PURSUANT TO 11 U.S.C. §§1102(a)(2) & 105(a)
(the “Motion”)

The Court heard argument on the Motion on July 24, 2019 (the “Hearing”).. The
Debtors, the Official Committee of Unsecured Creditors, the Office of the United States
Trustee, the MDL Entities, the Attorney General of the State of New York and the moving
Public Entities all participated.

For the reasons the Court stated on the record and which will be contained in the
transcript of the Hearing, the Court denies the Motion. If the Public Entities appeal the

Court's ruling, the Court reserves its right to file a written opinion supporting its ruling.

See Del. Bankr. L.R. 8003-2.

SO ORDERED.

a . f eo 5
KEVIN GROSS, U.S.BJ. 4

    
 

Dated: July 24, 2019

 
